Citation Nr: 1627381	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-40 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for septal deviation with dry mouth and snoring.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to August 1971 and from December 1972 to May 1992.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2010 rating decision, by the Waco, Texas, Regional Office (RO), which granted service connection for septal deviation with dry mouth and snoring and assigned a 0 percent disability rating, effective August 18, 2009.  The Veteran perfected a timely appeal of that decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The Veteran seeks a compensable rating for septal deviation with dry mouth and snoring.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran maintains, in essence, that the symptoms of his service-connected septal deviation are more severely disabling than are reflected by the currently assigned 0 percent disability rating.  In a statement in support of claim, dated in March 2010, the Veteran stated that the reconstruction surgery resulted in scar tissue build up in his right nostril reducing the airway by more than 80 percent.  The Veteran reported that the reduction of airway in his nose has caused him to breathe through his mouth, which has contributed to his dry mouth condition.  In his substantive appeal, dated in October 2010, the Veteran reported that the septal deviation has caused increased snoring and causes him to wake up frequently during the night.  

In a Statement of Accredited Representative in Appealed Case (in lieu of a VA Form 646), dated in September 2015, the Veteran's representative alleged the Veteran's septal deviation with dry mouth and snoring has worsened since his last examination, and requested a new evaluation.  

In light of the assertions made by the Veteran and his representative, the Board finds that another VA examination is warranted to assess the current severity of the Veteran's disability.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c) (4) (2015).  The Veteran is entitled to another VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  VA's duty to assist a veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Accordingly, in order to assess accurately the severity of the Veteran's septal deviation with dry mouth and snoring, he should be afforded a VA endocrine examination.  See 38 U.S.C.A. § 5103A (d).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. for the following actions: 

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his septal deviation with dry mouth and snoring, since April 2011, which is the date of the most recent VA examination.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the electronic claims folder.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Then, schedule the Veteran for a VA examination to evaluate the severity of his service-connected septal deviation with dry mouth and snoring.  The examination should be conducted by an Ear, Nose, and Throat (ENT) specialist to the extent possible.  If an ENT specialist is not available, another examiner should conduct the examination.  All indicated tests and studies should be completed.  The examiner should review the entire electronic claims folder, examine the Veteran, and describe all clinical manifestations reasonably attributable to the service-connected nasal septal deviation disability in adequate detail.  For example, the examiner should indicate the percentage of any obstruction of the nasal passage on each side (i.e., whether there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side).  The examiner should address the Veteran's contentions in March 2010 that his deviated nasal septum includes symptoms such as difficulty breathing, dry mouth and increased snoring.  A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.  

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim of increased evaluation for septal deviation with dry mouth and snoring.  If the determination remains unfavorable to the Veteran in any way, he and his representative should be furnished a supplemental statement of the case (SSOC) and allowed an appropriate opportunity to respond before the case is returned to the Board..  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




